     Case 3:17-cv-01206-DNH-ML Document 101 Filed 03/11/21 Page 1 of 1

                   UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF NEW YORK

                          JUDGMENT IN A CIVIL CASE

Donna LaFever

             Plaintiff
       vs.                              CASE NUMBER: 3:17-cv-1206 (DNH/ML)

Brandon Clarke, Daniel J. Sheehan,
Ernest R. Cutting, Jr., Ed White,
Craig Hackett, Tracy Rotundo, Alleesha Shopa

             Defendants

Decision by Court. This action came to trial or hearing before the Court. The issues
have been tried or heard and a decision has been rendered.

IT IS ORDERED AND ADJUDGED: the City’s motion for summary judgment is
GRANTED; the County’s motion for summary judgment is GRANTED;
Plaintiff’s motion for partial summary judgment is DENIED; and Plaintiff’s
second amended complaint is DISMISSED.

All of the above pursuant to the order of the Honorable Judge David N. Hurd, dated the
11th day of March, 2021.

DATED: March 11, 2021




                                               s/Kathy Rogers
                                               Deputy Clerk
